Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20130135856)   
Regarding claim 1, Arai teaches a  light emitting device (Fig.20) comprising: a plurality of light source parts each being configured to emit an irradiation light, the plurality of light source parts comprising at least one first light source part and at least one second light source part; each of the at least one first light source part comprising a first light emitting element   (central LED in Fig.20, [0141]) having a first light emitting surface and a first light-guiding member 14a’ configured to guide light emitted from the first light emitting element; each of the at least one second light source part comprising 
Regarding the angle relation as claimed, Arai teaches structural limitations of every element as claimed (Fig.20), in terms of the symmetry/shape and type of inclination of the two light guiding members, as well as the placement of the light sources.
Furthermore, the angles A,B,C,D as claimed as shown below, from Fig.20 of Arai:
A: wherein ϴ is an angle between an imaginary straight line connecting a position of center of a light-irradiation region on a light-irradiation surface of the irradiation light emitted from each one of the at least one first light source part and a center of the first light emitting surface of the first light source part (see in Drawing below)
B: wherein an imaginary straight line connecting a position on the light-irradiation surface having an illuminance of at least one-half of an illuminance at center position of the corresponding one of the at least one first light source part and the center of the first light emitting surface of the first light source part (see in Drawing below)
The angle between A and B, based on the symmetry of the light sources and the light guide members of Arai is shown below:
A and B (A and B as mentioned above) are shown below:




 


    PNG
    media_image1.png
    544
    388
    media_image1.png
    Greyscale

C: is an angle between the imaginary straight line connecting the position of center of the light-irradiation region on the light-irradiation surface of the irradiation light emitted from the corresponding one of the at least one first light source part and the center of the first light emitting surface of the corresponding one of the at least one first light source part (see in Drawing above)
D: an imaginary straight line connecting a position of center of a light-irradiation region on a light-irradiation surface of the irradiation light emitted from each one of the at least one second light source part and a center of the second light emitting surface of the second light source part (see in Drawing above).
Therefore from the analysis of the angles                         
                            ϴ
                             
                            a
                            n
                            d
                             
                            α
                             
                            (
                            D
                            e
                            r
                            i
                            v
                            e
                            d
                             
                            f
                            r
                            o
                            m
                             
                            A
                            ,
                            B
                            ,
                            C
                            ,
                            D
                             
                            a
                            b
                            o
                            v
                            e
                            )
                        
                     from Fig.20 in Arai,  since Arai teaches structural limitations of every element as claimed (Fig.20), in terms of the symmetry/shape and type of inclination of the two light guiding members, as well as the placement of the light sources (Note: For the analysis of the limitations regarding the equation as claimed, the instant Fig.20B is relied upon in the rejection, which is similar to Fig. 20 of Arai), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the condition of: 
    PNG
    media_image2.png
    40
    214
    media_image2.png
    Greyscale
 
by routine experimentation, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to achieve the desired directivity ([0136] in Arai).
 
Regarding claim 2, Arai teaches a light emitting device (Fig.20), further comprising a control part for controlling irradiation of light emitted from the plurality of light source parts ([0056]- [0057] in Arai).




Regarding claim 6, Arai teaches a light emitting device (Fig.20), wherein a distance between the first central axis and the second central axis at an incident side is greater than at an emission side (Fig.20).

Regarding claim 7, Arai  teaches a  light emitting device (Fig.20 in Arai),  wherein the plurality of light source parts further comprises at least one third light source part, the at least one first light source part (top 14a’ in Arai in Fig.20) and the at least one second light source part (bottom 14a’ in Arai in Fig.20) are configured to emit light with a first divergence angle (since both the top and bottom light guides 14a’ have the same divergence angle with respect to the base13), and the at least one third light source part (middle 14a’ in Fig.20 in Arai) is configured to emit light with a second divergence angle that is different from the first divergence angle.

Regarding claim 8, Arai teaches the invention set forth in claim 2, but is silent regarding an angular difference ր between the first divergence angle and the second divergence angle satisfies a condition ր>                        
                             
                            α
                        
                      (see angles in Drawing below):

    PNG
    media_image3.png
    467
    419
    media_image3.png
    Greyscale

  
However, since Arai teaches structural limitations of every element as claimed (Fig.20), in terms of the symmetry/shape and type of inclination of the two light guiding members, as well as the placement of the light sources (Note: For the analysis of the claimed limitations regarding the equation as claimed, the instant Fig.20B is relied upon in the rejection, which is analogous to Fig. 20 of Arai), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the condition of:   ր>                        
                             
                            α
                        
                      
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Haenen (US 20200326044 A1)
Regarding claim 3, Arai teaches the invention set forth in claim 2, but is silent regarding the control part comprises a determining part to determine a duty ratio of light emission for each of the plurality of light source parts, based on a type of light distribution pattern.
It is well known in the art to use control modules for controlling the duty cycle, as disclosed in Haenen (Fig.7D and [0142]- [0146], [0197]- [0198]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a controlling module, as disclosed in Haenen in the device of Arai, in order to control the spectral distribution or brightness ([0032], [0243] in Haenen).   
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Nagatani (US 5764845)
Regarding claim 5, Arai teaches the invention set forth in claim 2, but is silent regarding a distance between the first central axis and the second central axis at an emission side is greater than at an incident side.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light guiding members, as disclosed in Nagatani, in the device of Arai, in order to achieve high efficiency/directivity (col.9; lines 65 to col.10, line 5).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Yano (US 20080074032)
Regarding claim 9, Arai teaches the invention set forth in claim 2, but is silent regarding the at least one first light- guiding member or the at least one second light-guiding member or both the at least one first light-guiding member and the at least one second light-guiding member is made of a resin containing light dispersing particles.
Yano teaches a lens element made of a resin containing light dispersing particles ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the particles in resin, as disclosed in Yano, in the device of Arai, in order to achieve diffusion and light uniformity.
Other art
1. US 20080094460 discloses overlapping of the irradiation, that is analogous to Applicant’s drawing, as shown below:

    PNG
    media_image4.png
    280
    444
    media_image4.png
    Greyscale

Irradiation overlap in US 20080094460 is shown above, whereas irradiation overlap in the instant Drawings is shown below: 

    PNG
    media_image5.png
    533
    423
    media_image5.png
    Greyscale


2. US 20120318066
Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875